Title: To Benjamin Franklin from the Earl of Morton, 21 May 1767
From: Morton, James Douglas, 14th Earl of
To: Franklin, Benjamin


Brook Street Thursday 21st May 1767
Lord Morton’s Compliments to Dr. Franklin and desires the favor of his Company at dinner on Saturday next to meet Sir John Pringle, but wishes he would come about 11 o’Clock to go through some of the Electrical Experiments with Dr. Ingen Housz, but if that Doctor should be engaged for Saturday, in such event the meeting must be put off till some other day, when both Dr. Franklin and he have no other engagement. Lord Morton desires an answer to this note, and if Dr. Ingen Housz can attend, Dr. Franklin shall be immediately acquainted.
 Addressed: To / Dr. Franklin / Craven Street
